DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the d-axis iron core portions" in line 4, and “the d-axis protrusions” in line 6.  There are insufficient antecedent basis for those limitations in the claim.  In light of specification, “the d-axis iron core portions” should be change to – d-axis core portions—and “the d-axis protrusions” should be change to -- d-axis protrusions--.
Allowable Subject Matter
Claims 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a rotating electrical machine comprising: 
a magnetic field-producing unit which includes a magnet unit equipped with a plurality of magnetic poles arranged to have magnetic polarities located alternately in a circumferential direction of the magnetic field-producing unit; 
an armature which is equipped with a multi-phase winding; and 
a rotor which is implemented by one of the magnetic field-producing unit and the armature, 
wherein the magnet unit includes a plurality of magnets arranged adjacent each other in the circumferential direction,
the magnetic field-producing unit includes a magnetic core retaining the magnets,
the magnets are magnetically oriented to have an easy axis of magnetization which has a first portion lying in a region close to a d-axis that is a center of a magnetic pole and a second portion lying in a region close to a q-axis that is a boundary between magnetic poles, the first portion of the easy axis of magnetization extending more parallel to the d-axis than the second portion of the easy axis of magnetization does, the easy axis of magnetization defining a magnet-produced magnetic path extending therealong, 
the magnetic core of the magnetic field-producing unit includes d-axis core portions through which magnetic flux passes along the d-axis, 
the magnetic core of the magnet field-producing unit does not include q-axis core portions through which the magnetic flux passes along the q-axis or alternatively includes the q-axis core portions, and 
the d-axis core portions are lower in magnetic resistance than the q-axis core portions.
Nigo et al. (US 10,090,743 B2) teaches an interior permanent magnet motor 1 has the core regions on the radially outer side of the permanent magnets 19 of the rotor 5. Therefore, there are a d-axis direction corresponding to a magnetic pole center line direction, in which the stator magnetic flux is hardly linked, as indicated by the reference symbol Md, and a q-axis direction corresponding to a direction perpendicular to the magnetic pole center line, in which the stator magnetic flux is liable to be linked, as indicated by the reference symbol Mq.  However, Nigo does not teach the magnets are magnetically oriented to have an easy axis of magnetization which has a first portion lying in a region close to a d-axis that is a center of a magnetic pole and a second portion lying in a region close to a q-axis that is a boundary between magnetic poles, the first portion of the easy axis of magnetization extending more parallel to the d-axis than the second portion of the easy axis of magnetization does, the easy axis of magnetization defining a magnet-produced magnetic path extending therealong, the magnetic core of the magnetic field-producing unit includes d-axis core portions through which magnetic flux passes along the d-axis, the magnetic core of the magnet field-producing unit does not include q-axis core portions through which the magnetic flux passes along the q-axis or alternatively includes the q-axis core portions, and the d-axis core portions are lower in magnetic resistance than the q-axis core portions as recited in the instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834